Case 1:20-cv-00019-GBD Document 35 Filed 06/22/20 Page 1 of 1

 

 

 

 

 

 

USEC SDALY '
UNITED STATES DISTRICT COURT DOCUMENT :
SOUTHERN DISTRICT OF NEW YORK BLE TOS CCALTY ETERD |
corr reese sees sess sess sess aa x NOe 6 |
HONG LIU, : oar YON Z2 3099
Plaintiff,
-against-
ORDER
FARAGAY&FUTURE INC.; SMART KING LTD.;
JIAWEI WANG; CHAOYING DENG, ; 20 Civ. 19 (GBD)
Defendants. ;

wee eee eee ee eee ee eee eee eee eee eee xX
GEORGE B. DANIELS, District Judge:

The July 30, 2020 status conference is hereby cancelled.
Dated: June 22, 2020

New York, New York

SO ORDERED.

Vyasa, y & Dons

EPR . DANIELS
ITED STATES DISTRICT JUDGE

 

 

 
